DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim56-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had one or more wires connecting the antenna to the electrode(s). 

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 41-48 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Meltzer (US 5,645,586) in view of Bardy (US 5,261,400).
 As to claim 41, Meltzer discloses a substantially planar central body portion (center housing segment, depicted as 24 in Figure 2; e.g., col. 3 , lines 19-29) having a top side and a bottom side (two half shells; see Figure 2; col. 3, lines 36-49); at least two adjustable wing portions (housing segments depicted as 23 and 25 in Figure 2; e.g., col. 3, lines 19-29); and at least two connecting members (conductor(s) within hinge(s), depicted as 36 in Figure 3; e.g., col. 4, lines 17-35), each of the at least two connecting members extending from opposite sides of the substantially planar central body portion (see Figure 2), each of the at least two connecting members configured for flexibly connecting each of the at least two adjustable wing portions at opposite sides to the substantially planar central body portion (see Figure 2; e.g., cols. 3-4, lines 65-67 and 1-35, respectively).
Meltzer discloses the invention substantially as claimed but does not explicitly disclose electrode(s) located on the housing, specifically on the two adjustable wing portions. Bardy discloses including a subcutaneous electrode located on the housing of an implantable defibrillator (e.g., see Abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the housing of Meltzer to include electrode(s) on the housing, as disclosed by Bardy, in order to provide the predictable results of facilitating delivery of biphasic defibrillation pulses for patient treatment. 
Furthermore, it would be obvious to include 2 electrodes, one on each wing, of Meltzer in order to increase the housing electrode surface area (e.g., Bardy, col. 4, lines 8-23, “There are major efforts presently underway to reduce the size of current implantable defibrillators to further simplify implant and enhance patient comfort. As the devices become smaller, it is anticipated that the surface areas of the defibrillator housings may become small enough to interfere ability of the housing to function efficiently as the subcutaneous defibrillation electrode. In such cases, it is envisioned that the surface area of the subcutaneous electrode may be increased by means of a supplemental plate electrode electrically coupled to the defibrillator housing”).
As to claim 42, Meltzer, and thus the modified Meltzer, discloses each of the at least two connecting members (two conductors, depicted as 36 in Figure 3) extend from the substantially planar central body through at least one hinge member (see Figure 3; e.g., col. 4, lines 17-35).
As to claim 43, Meltzer, and thus the modified Meltzer, discloses each of the at least two adjustable wing portions is hingedly articulated to the at least two connecting members (see Figures 2-3 and Abstract; e.g., col. 4, lines 17-35).
As to claim 44, Meltzer, and thus the modified Meltzer, discloses the at least two adjustable wing portions are more flexible than the substantially planar central body portion (see Figures 1 and 2, for example).
As to claim 45, Meltzer, and thus the modified Meltzer, discloses each of the at least two connecting members is flexibly connected to each of the at least two adjustable wing 
As to claim 46, Meltzer, and thus the modified Meltzer, discloses each of the at least two connecting members is flexibly connected to each of the at least two adjustable wing portions via a flexible element configured to deform in at least one direction (see Figures 2-3; the examiner considers the hinge to be “a flexible element configured to deform in at least one direction”).
As to claim 47, Meltzer, and thus the modified Meltzer, discloses each of the at least two connecting members is flexibly connected to each of the at least two adjustable wing portions via a flexible arch (hinge arrangement, depicted as 33 in Figure 3) permitting bending movement along a length thereof ina first direction such that the substantially planar central body and each of the at least two adjustable wing portions flex away from each other (see Figure 3, for example).
As to claim 48, Meltzer, and thus the modified Meltzer, discloses a flexible arch (hinge arrangement, depicted as 33 in Figure 3), wherein the flexible arch includes: at least one central segment (transverse cylinder, depicted as 34 in Figure 3) arranged along a length of the flexible arch; and at least two hinge structures (traverse channel, depicted as 35 in Figure 3; since the channel “receives and partially surrounds the cylinder shaped terminal portion”, the examiner considers the transverse channel to be “two hinge structures” that engaged with the central element), each of the at least two hinge structures disposed between the substantially planar central body and the at least one central segment and one of the at least two adjustable wing 
As to claim 51, Meltzer, and thus the modified Meltzer, discloses the flexible arch has a narrowing width with a largest width at an area of connection to the substantially planar central body and a narrower width at an area of connection with at least one of the at least two adjustable wing portions (see Figure 4, for example; also see col. 2, lines 16-30).
As to claim 52, Meltzer, and thus the modified Meltzer, discloses the “cooperating housing segments constructed of a biocompatible material, such as silicone rubber, Teflon™, or polyurethane” (col. 2, lines 16-21). Since the housing of the implant is constructed from the same elastomeric material, the examiner considers the implant to be “formed from a unitary elastomeric material”.

Claims 49-50 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Meltzer, as applied to claims 41-48 and 51-52 above, in further view of Dubuclet (US Patent Publication 20160067477 A1). The modified Meltzer discloses the invention substantially as claimed with a hinge but does not explicitly disclose that the hinge is a “living hinge”. Dubuclet disclose a flexible implant with a flexible bridge or living hinge joining together components (see Abstract and figures 5A and 5B, for example). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hinge(s) of the modified Meltzer to be constructed of a flexible bridge or living hinge as disclosed by Dubuclet in order to provide the predictable result allowing flexion or articulation while still maintaining contact with the tissue (e.g., Dubuclet, paragraph 33).

Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Meltzer, as applied to claims 41-48 and 51-52 above, in further view of Mehdizadeh et al. (US Patent Publication 20110257659 A1). The modified Meltzer disclose the invention substantially as claimed but does not disclose an anchoring arrangement, such as a suture hole. Mehdizadeh et al. discloses anchoring regions, such as suture holes, on implantable devices (e.g., paragraph 8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant of the modified Meltzer to include suture holes as disclosed by Mehdizadeh et al. in order to provide the predictable results of anchoring or attaching the implant within the body to ensure proper position and location. Furthermore, suture holes would ensure the implant remains properly positioned while allowing for flexion.

Claims 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Meltzer, as applied to claims 41-48 and 51-52 above, in further view of Jimenez et al. (US 7,945,334 B2). 
As to claim 56, as best understood in light of the rejections under 35 U.S.C. 112 above, the modified Meltzer discloses the invention substantially as claimed but does not explicitly disclose an antenna on the central body portion in communication with the electrodes on the wings. Jimenez et al. discloses a rechargeable implantable medical device with an antenna for providing energy to the rechargeable power source (e.g., see the Abstract). It is extremely well known in the implantable medical device art to include an antenna for telemetry to provide operational instructions and transmission of energy to recharge implanted rechargeable power sources to optimize the function of the implantable medical device. As such, it would have been 
As to claim 57, the modified Meltzer receives transmission of power through the antenna, which is then transferred to power source to enable the electrodes to emit an electric field, the examiner considers the electrodes to “receive an electrical current and emit an electrical field responsive to a signal received by the antenna”. 

Claim Objections
Claim 59 is objected to because of the following informalities:  “two win portions” in ling 3. The examiner has considered it to be “two wing portions” for the purposes of prior art. Appropriate correction is required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792